Citation Nr: 0907816	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-24 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1967.  He died in April 2004.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in October 2004 of the VARO 
in Phoenix that denied entitlement to the benefit sought. 

In August 2006, the appellant appeared at a hearing before 
the undersigned at the RO.  A transcript of this hearing is 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in April 2004 due to sepsis as a consequence 
of pulmonary necrosis due to chronic lymphocytic leukemia.  
Chronic lymphocytic leukemia is recognized as a disease 
related to exposure to the herbicide Agent Orange under 
38 C.F.R. § 3.309(e) (2008). 

The appellant alleges that the veteran developed his fatal 
chronic lymphocytic leukemia as a result of being exposed to 
Agent Orange while serving on the U.S.S. Roosevelt (CVA-42) 
off the shores of Vietnam. 

Statutory law provides for a presumption of herbicide 
exposure, to include Agent Orange, for those veterans who 
served in the Republic of Vietnam during the Vietnam War era. 
See 38 U.S.C. § 1116(f). In this case, the RO denied the 
veteran's claims, in part, finding the presumption 
inapplicable because the veteran never actually set foot on 
Vietnam soil during his active service.

Recently, the United States Court of Appeals for Veterans 
Claims (the "Court" or "CAVC") issued a decision stating, in 
pertinent part,

...38 U.S.C. § 1116(f) does not by its terms limit 
application of the presumption of service connection for 
herbicide exposure to those who set foot on the soil of the 
Republic of Vietnam. We hold...that the Secretary's 
regulations, while a permissible exercise of his rulemaking 
authority, do not clearly preclude application of the 
presumption to a member of the Armed Forces who served aboard 
a ship in close proximity to the land mass of the Republic of 
Vietnam.

Haas v. Nicholson, No. 04-0491 (Vet. App., August 16, 2006) 
(emphasis added).

From the current evidence of record, the USS Roosevelt 
clearly served in Vietnam waters during the period from July 
1966 to January 1967, while the veteran served on board.  
However, it is unclear if the USS Roosevelt ever docked or 
otherwise got within close proximity to Vietnam soil.

Accordingly, the case is REMANDED for the following action:

1. Obtain deck logs for the USS Roosevelt 
s (DD 937) from any appropriate source 
(such as the National Archives and Records 
Administration (NARA) or the U.S. Army and 
Joint Services Records Research Center 
(JSRRC)), for the time periods between 
July 1966 to through January 1967. Any 
negative responses should be documented in 
the file.  

2.  Then, VBA should attempt to verify how 
close the USS Roosevelt came to the 
coastline of the Republic of Vietnam 
during the period from July 1966 to 
January 1967. If such a determination is 
impossible, it should be so indicated.

2. After the above is complete, as well as 
any arising appropriate development, the 
RO should  readjudicate the appellant's 
claim. If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. OBRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


